—Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty after a Superintendent’s hearing of violating a rule prohibiting possession of any item of contraband that may be classified as a weapon. Evidence of petitioner’s possession of the blade of an "Exacto” knife in his cell provides substantial evidence to support the Commissioner’s determination.
Weiss, P. J., Mercure, Cardona, White and Mahoney, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.